DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The rejections under 35 U.S.C. §112(b) of claims 9 and 19 are withdrawn in view of the amendments to claims 9 and 19.  
Examiner acknowledges the amendments to the claims received on 3/8/2021 have been entered, and that no new matter has been added.
Response to Arguments
Argument 1: Applicant argues on page 6-7 in the filing on 3/8/2021 that the cited prior art does not teach “accessing a play statistic item from a game” and “searching a database that comprises a plurality of content structures that were constructed based on paste games, for a matching content structure that comprises: (a) an object that matches the player name and comprises an attribute that matches the play description and (b) a mapping of the matched object with a time length that matches the play duration in the play statistic item.”

Response to Argument 1: Argument 1 is moot in view of new grounds of rejection.  The scope of the amendment has changed and new art has been applied.  
This meets the claim limitations as currently claimed, and Applicant's Arguments 1 filed on 3/8/2021 is moot in view of new grounds of rejection.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot for the reasons stated above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 10-11, 13-14, 20, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malik et al., Patent Number US 9671940 B1, (hereinafter “Malik”), in view of Ricciardi, Patent Application Publication number US 20190267041 A1 (hereinafter “Ricciardi”), in view of Radloff et al., Patent Application Publication number US 8578416 B1 (hereinafter “Radloff”).
Claim 1:  Malik teaches “A method (i.e. method [Malik Col 2 line 62]) for generating content for sports data, the method comprising: 
accessing a play statistic item from a game (i.e. Graphical tiles 410, 412, and 414… graphical tiles 416 and 418 [Malik Col 6 lines 44-45 and 54-55, Fig. 4A-4B] note: the statistics are from a football game), the play statistic item comprising a player name (Malik Fig. 4A graphical tile 412 shows players names Kaepernick and Crabtree), play duration (Malik Fig. 4B graphical tile 416 shows play duration 4:03), and play description (Malik Fig. 4B graphical tile 416 shows a drive and a touchdown); 
searching (i.e. applying a filter to the received play events, and displaying the play event icons that correspond to the play events that satisfy the filter [Malik Col 8 lines 5-8]) a database that comprises a plurality of content structures (i.e. a play event may include a play in a sporting event recorded by one or more devices and stored on one or more non-transitory storage media… a play event may include, or reference, a series of plays in a sporting event [Malik Col 5 lines 64 – Col 6 line 8] note: a plurality of play events stored on a storage media corresponds to a database) that were constructed based on past games (i.e. a play event may include, or reference, a recorded segment of a game... a segment of a game as the game is played… and/or data for a segment of a game that was played in the past [Malik Col 5 line 63 – Col 6 line 4]), for a matching content structure (i.e. displaying the play event icons that correspond to the play events that satisfy the filter [Malik Col 8 lines 5-8]) that comprises: 
(a) an object that matches… an attribute that matches the play description (i.e. a play event may be associated with "interceptions", "punts", "drives", "scoring plays", "touchdowns" [Malik Col 6 lines 31-34]); and 
(b) a mapping of... the play duration in the play statistic item (i.e. a play event may include… the state of the game play clock at the beginning and/or end of the play event… the length of the play event, the game-clock time or actual time each play event covers [Malik Col 6 lines 51-57]); 
in response to the search identifying the matching content structure (i.e. the application displays play event icons which correspond to play events that satisfy the filter [Malik Col 8 lines 17-18])…; and 
generating for output a content segment (i.e. an application receives a selected filter. For example, an application may receive user input which indicates play event icons should be displayed which correspond to play events that are associated with a particular team and are also associated with a scoring play [Malik Col 8 lines 12-16]… the entire graphical tile of graphical tiles 416 and 418 may be a link to the media referenced in the corresponding play event. Accordingly, when either of graphical tiles 416 or 418 is selected by a user, the linked media may be presented to the user [Malik Col 9 lines 2-6])….”
Malik teaches searching and identifying content.  Malik is silent regarding “searching… that comprises: 
(a) an object that matches the player…; and
matched object with a time length that matches the play duration in the play statistic item;
in response to the search identifying the matching content structure, adding the object and the mapping to a new content structure; and 
generating for output a content segment based on the new content structure.”
Ricciardi teaches “searching a… plurality of content structures… for a matching content structure (i.e. The user interface 1300 provides for a number of different parameter inputs for the system to use in searching video content to identify video segments that satisfy the input parameters [Ricciardi 0120]) that comprises: 
(a) an object that matches the player name (i.e. "player" soft-button 1304 enables the user to select a particular player [Ricciardi 0122]… It should be understood that player numbers and colors may be utilized, but other unique identifiers and combinations of unique identifiers may be utilized to determine player and team of the player [Ricciardi 0111] the player, a player identifier, such as a player number on his or her uniform, may be identified using character recognition or other image processing technique [Ricciardi 0114] note: it is noted that Ricciardi’s player identifier is a player’s number.  However Ricciardi is not limited by player number as “other identifiers may be used,” and uses OCR which is able to retrieve a name from a Jersey as well as a number.  Therefore it would be an obvious variation to use a player’s name alongside a player’s number as a player identifier) and comprises an attribute that matches the play description (i.e. "play type" soft-button 1306 may enable a user to request a particular type of play… player catches the ball, throws a pitch, is at bat, steals a base, or any other play [Ricciardi 0123]); and 
(b) a mapping of the matched object with a time length that matches the play duration in the play statistic item (i.e. "segment durations" soft-button 1312 may enable the user to select one or more durations of time for each video segment… of desired video content be identified and extracted [Ricciardi 0126]); 
in response to the search identifying the matching content structure (i.e. A composite video request module 710 may be configured to enable a user to request a composite or extracted video. The module 710 may provide a user with parameter settings that the user may select and/or set to cause a composite video to be created inclusive of matching or conforming content using those parameters… a particular identifier of a player, a particular action by the player [Ricciardi 0091]… utilize the input search parameters selected by the user… set timestamps, pointers, or other indices at the start and end of video segments identified as meeting the parameters [Ricciardi 0093]), adding the object and the mapping to a new content structure (i.e. segments may be copied and storage separate from the raw video, and used in creating and extracted video inclusive of one or more video segments in which content satisfies parameters set by the user [Ricciardi 0093]); and 
generating for output a content segment based on the new content structure (i.e. segments may be… used in creating and extracted video inclusive of one or more video segments in which content satisfies parameters set by the user [Ricciardi 0093]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Malik to include the feature of having the ability to search video clips as disclosed by Ricciardi.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit that “simplifies the ability to identify and create highlight reels (i.e., video clips of action) of action sports, especially for team sports, for a user [Ricciardi 0008].”

Radloff teaches “accessing a play statistic item (i.e. Upon selecting search for similar media option 806 [Radloff Col 17 lines 56-57])…;
searching… for a matching content structure (i.e. If the user wishes to locate other media content similar to the content in the blacked out cell, the user may select search for similar media option 806 [Radloff Col 17 lines 54-56, Fig. 8]) that comprises: (b) a mapping… in the play statistic item (i.e. If the user wishes to locate other media content similar to the content in the blacked out cell, the user may select search for similar media option 806. Upon selecting search for similar media option 806 the video mosaic client may access interactive application data, such as interactive media guidance application content listings, and search the data for media similar to the media listed in title area 801. Similar content may be found, for example, by initiating a title search of keywords included in the title listed in title area 801. The video mosaic application may also use other media information, such as actor, director, and genre information (also derived from media guidance application data), in order to construct a search string [Radloff Col 17 lines 54-66, Fig. 8] note: In Radloff, the selection to search for similar media options uses tags or metadata of the cell as a search query to find similar videos, shows, games, or other additional information.  This corresponds to the invention where a user selecting a graphical object containing sports statistics (analogous to tags/metadata) to search for similar videos).
(i.e. Upon selecting search for similar media option 806… Similar content may be found [Radloff Col 17 lines 56-61]),…; and
generating for output a content segment (i.e. If the user wishes to locate other media content similar to the content in the blacked out cell… Upon selecting search for similar media option 806… Similar content may be found [Radloff Col 17 lines 54-61])….”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Malik and Ricciardi to include the feature of having the ability to search for videos as disclosed by Radloff.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to provide supplemental sports, games, videos, or information to the user.

Claim 3:  Malik, Ricciardi and Radloff teach all the limitations of claim 1, above.  Ricciardi teaches “further comprising: 
receiving a selection of replay length (i.e. a length of time for the highlight video to be made may be received [Ricciardi 0218]); and 
performing the steps of claim 1 for a subset of statistic items of a game to generate the new content structure, wherein the new content structure comprises a plurality of mappings having total length equal to the replay length (i.e. a length of time for the highlight video to be made may be received. The automatic generation of the highlight video may include automatically selecting video clips that, when combined, fit within the length of time [Ricciardi 0218]).”  
One would have been motivated to combine Malik, Ricciardi and Radloff, before the effective filing date of the invention because it provides the benefit that “simplifies the ability to identify 

Claim 4:  Malik, Ricciardi and Radloff teach all the limitations of claim 1, above.  Ricciardi teaches “further comprising: receiving a selection of a key player (i.e. One feature of an automatically generated highlight reels is through the use of a clip selection algorithm that determines which clips out of all the available clips from the selected games and potentially related to a selected player should be used in the final reel [Ricciardi 0173]); and 
performing the steps of claim 1 for a subset of statistic items of a game that includes the name of the key player to generate the new content structure (i.e. a personal highlight video, a highlight video may be created that features a particular player [Ricciardi 0020] note: the statistics that correspond a highlight video that features a particular player is a subset of all the statistics available in that game).”  
One would have been motivated to combine Malik, Ricciardi and Radloff, before the effective filing date of the invention because it provides the benefit that “simplifies the ability to identify and create highlight reels (i.e., video clips of action) of action sports, especially for team sports, for a user [Ricciardi 0008].”

Claim 10:  Malik, Ricciardi and Radloff teach all the limitations of claim 1, above.  Ricciardi teaches “wherein generating for output the content segment comprises overlaying the play statistic item over the content segment (Ricciardi Fig. 22A shows player name “Sally Smith Athlete, Poorman Bucs, #10” overlaying the media item).”  
One would have been motivated to combine Malik, Ricciardi and Radloff, before the effective filing date of the invention because it provides the benefit that “simplifies the ability to identify 

Claim 11:  Malik teaches a system (i.e. computer system [Malik Col 1 line 65]) for generating content for sports data, the system comprising: control circuitry (i.e. processors [Malik Col 5 line 33]) configured to perform operations corresponding to the method of claim 1, therefore it is rejected under the same rationale.   

Claim 13: Claim 13 is similar in content and in scope to claim 3, thus it is rejected under the same rationale.

Claim 14: Claim 14 is similar in content and in scope to claim 4, thus it is rejected under the same rationale.

Claim 20: Claim 20 is similar in content and in scope to claim 10, thus it is rejected under the same rationale.

Claim 31:  Malik, Ricciardi and Radloff teach all the limitations of claim 3, above.  Ricciardi teaches “further comprising generating for output the content segment for the replay length (i.e. a length of time for the highlight video to be made may be received. The automatic generation of the highlight video may include automatically selecting video clips that, when combined, fit within the length of time [Ricciardi 0218] note: from claim 3, a highlight video is generated.  One skilled in the arts understands that a video can be played back on a generic computer system).”  


Claim 32: Claim 32 is similar in content and in scope to claim 31, thus it is rejected under the same rationale.

Claims 2, 5, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malik, in view of Ricciardi, in view of Radloff, in view of Haid et al., Patent Application Publication number US 20150011298 A1 (hereinafter “Haid”).
Claim 2:  Malik, Ricciardi and Radloff teach all the limitations of claim 1, above.  Malik, Ricciardi and Radloff are silent regarding “further comprising performing the steps of claim 1 for a plurality of statistic items of the game to generate the new content structure.”
Haid teaches “further comprising performing the steps of claim 1 for a plurality of statistic items of the game to generate the new content structure (i.e. selecting one or more portions of content stored in a database… and then using the selected content to generate a playback program that may be viewed by the users… the selected content may be combined together using known techniques to generate a composite playback program… generating a program (also referred to as a "playback program") that reenacts how the game unfolded [Haid 0060]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Malik, Ricciardi and Radloff to include the feature of having the ability to repeat the search process as disclosed by Haid.  


Claim 5:  Malik, Ricciardi and Radloff teach all the limitations of claim 1, above.  Malik, Ricciardi and Radloff are silent regarding “wherein determining that the object matches the player comprises determining that the object title matches the player's name.”
Haid teaches “wherein determining that the object matches the player comprises determining that the object title matches the player's name (i.e. the content may be selected taking into account one or more predetermined factors or considerations. Such factors may include, for example, the identity of the team member [Haid 0062]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Malik, Ricciardi and Radloff to include the feature of having the ability to match a player’s name as disclosed by Haid.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to reenact at least a portion of the fantasy event [Haid 0008].”

Claim 12: Claim 12 is similar in content and in scope to claim 2, thus it is rejected under the same rationale.

Claim 15: Claim 15 is similar in content and in scope to claim 5, thus it is rejected under the same rationale.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malik, in view of Ricciardi, in view of Radloff, in view of Williams, Patent Application Publication number US 20070296723 A1 (hereinafter “Williams”).
Claim 6:  Malik, Ricciardi and Radloff teach all the limitations of claim 1, above.  Malik, Ricciardi and Radloff are silent regarding “wherein determining that the object matches the player comprises determining that physical features of the object match physical features of the player.”
Williams teaches “wherein determining that the object matches the player comprises determining that physical features of the object match physical features of the player (i.e. Real actions can be recreated in the video game including… a quarterback's signaling motions, and even facial expressions [Williams 0026]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Malik, Ricciardi and Radloff to include the feature of having the ability to match physical features as disclosed by Williams.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide electronic simulation of events to provide visual representations of event data, and to provide ways of exploring previously unavailable views of the event data [Williams 0006].”

Claim 16: Claim 16 is similar in content and in scope to claim 6, thus it is rejected under the same rationale.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malik, in view of Ricciardi, in view of Radloff, in view of Schieffelin, Patent Application Publication number US 20110106656 A1 (hereinafter “Schieffelin”).
Claim 8:  Malik, Ricciardi and Radloff teach all the limitations of claim 1, above.  Malik, Ricciardi and Radloff are silent regarding “wherein determining that the mapping of the object matches the play statistic item comprises inputting the mapping of the object and the play statistic item into a neural net.”
Schieffelin teaches “wherein determining that the mapping of the object matches the play statistic item comprises inputting the mapping of the object and the play statistic item into a neural net (i.e. query-by -video clip method incorporates image object identification techniques that use several algorithms one of which uses a neural network… neural network uses similarity ranking of image videos and video clips that derive signatures to represent the video image /clip content. The signatures are summaries or global statistics of low-level features in the video image /clips. The similarity of video image /clips depends on the distance between signatures [Schieffelin 0007]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Malik, Ricciardi and Radloff to include the feature of having the ability to search with a neural net as disclosed by Schieffelin.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “result in more concise and convenient detection and identification [Schieffelin 0006].”

Claim 18: Claim 18 is similar in content and in scope to claim 8, thus it is rejected under the same rationale.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malik, in view of Ricciardi, in view of Radloff, in view of Stein et al., Patent Application Publication number US 20170097969 A1 (hereinafter “Stein”).
Claim 9:  Malik, Ricciardi and Radloff teach all the limitations of claim 1, above.  Malik, Ricciardi and Radloff are silent regarding “wherein a neural net is trained using a set of mappings and matching play statistic items.”
Stein teaches “wherein a neural net is trained using a set of mappings and matching play statistic items (i.e. customized recommendation listing, selections by a user, and the like, as discussed above in relation to Process 400, can be fed back to the recommendation engine 300 for modeling (or training) of the information stored in database 320 [Stein 0104]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Malik, Ricciardi and Radloff to include the feature of having the ability to train the neural net as disclosed by Stein.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to improving the performance of content searching [Stein 0002].”

Claim 19: Claim 19 is similar in content and in scope to claim 9, thus it is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to event statistics, video search and tagging, and their UI's.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169.  The examiner can normally be reached on Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171